This is a case of theft. The caption recites that Hon. R.T. Brown, special judge, presided at this trial. The record fails to disclose the disqualification of Hon. W.C. Buford, the regular judge, nor is it anywhere in the transcript shown by what authority a special judge was elected or agreed upon, or in any manner legally designated to try this case. Under article 609 Code Criminal Procedure and those preceding it, it is necessary that the record show, if a special judge sits, the authority for such selection and how selected and the fact that the proper oath was administered to him as such special judge. Article 609 Code Criminal Procedure requires that the record shall show these matters. If Honorable R.T. Brown was agreed upon or legally designated to sit as special judge, the record fails to show it or that he took the oath of office, or that any of these matters appear of record in the trial court. Under the authorities in the State, this judgment for this reason must be reversed. See White's Annotated Code of Criminal Procedure, section 657, for collation of authorities. As the record is presented on this question, we deem it unnecessary to investigate or revise the questions presented for adjudication.
The judgment is reversed and the cause remanded.
Reversed and remanded.